           Case 3:20-cv-00113-RCJ-WGC Document 27 Filed 09/01/21 Page 1 of 1



 1                           UNITED STATES DISTRICT COURT
 2
                                    DISTRICT OF NEVADA
 3

 4
     KENTRELL D. WELCH,                       ) Case No.: 3:20-CV-00113-RCJ-WGC
 5                                            )
                                              ) ORDER
                       Plaintiff,             )
 6
                                              )
 7   vs.                                      )
                                              )
 8   STATE OF NEVADA, et al.,                 )
                                              )
 9                                            )
                       Defendant.             )
10                                            )
                                              )
11                                            )

12

13
           IT IS HEREBY ORDERED that Plaintiff’s Motion for Enlargement of Time (ECF

14   No. 25) is GRANTED.
15         IT IS FURTHER ORDERED that Plaintiff may file his objections to Report and
16
     Recommendation of United States Magistrate Judge (ECF No. 24) on or before October
17
     21, 2021.
18

19         IT IS SO ORDERED.

20   DATED: This 1st day of September 2021.
21

22

23                                             ROBERT C. JONES
24
                                               UNITED STATES DISTRICT JUDGE

25

26

27

28
